DETAILED ACTION
This office action is in response to the communication received on 12/22/2021 concerning application no. 16/069,082 filed on 07/10/2018.
Claims 1-25 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
Claims 1-25 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 5-7, recite “wherein the geometric information about the target region includes a coordinate position and an orientation angle configured for obtaining an assigned view of the target region”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the claim element is establishing that the target region is associated with the position and the orientation or if the assigned view is associated to the position and orientation.
For purposes of examination, the Office is considering the coordinate position and orientation to be of the assigned view and the view is of the target region.
Lines 11-12, recite “an imaging probe”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the imaging probe is of the first or second modality or is an entirely separate imaging probe that is not associated to the first two modalities.
For purposes of examination, the Office is considering the imaging probe to be one of the first or second modalities.

Claim 7 is indefinite for the following reasons:
Lines 2, recite “a marked position”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “marked position” is the same as the “coordinate position” established in claim 1 or is a separate and distinct feature.  
For purposes of examination, the Office is considering the positions to be the same.

Claim 10 is indefinite for the following reasons:
Lines 2-5, recite “differences between…imaging modality”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the current image or the previous images are include the fused image or the images of the two modalities in claim 1. That is, it is unclear if the current and previous images are separate from the images claimed in claim 1 or are part of those images. If the current image or previous image is part of the images in claim 1, it is further unclear what image they are referring to. Claim 1 establishes an image for the first modality, a second modality, and a fused image.
For purposes of examination, the Office is considering the current and previous images to be separate.

Claim 12 is indefinite for the following reasons:
Lines 8-10, recite “wherein the geometric information about the target region includes a coordinate position and an orientation angle configured for obtaining an assigned view of the target region”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the claim element is establishing that the target region is associated with the position and the orientation or if the assigned view is associated to the position and orientation.
For purposes of examination, the Office is considering the coordinate position and orientation to be of the assigned view and the view is of the target region.

Claim 15 is indefinite for the following reasons:
Lines 12, recite “a marked position”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “marked position” is the same as the “coordinate position” established in claim 12 or is a separate and distinct feature.  
For purposes of examination, the Office is considering the positions to be the same.

Claim 18 is indefinite for the following reasons:
Lines 3-4, recite “differences between…of the anatomy”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the current image or the previous images are include the fused image or the images of the two modalities in claim 12. That is, it is unclear if the current and previous images are separate from the images claimed in claim 12or are part of those images. If the current image or previous image is part of the images in claim 12, it is further unclear what image they are referring to. Claim 12 establishes an image for the first modality, a second modality, and a fused image.
For purposes of examination, the Office is considering the current and previous images to be separate.

Claim 20 is indefinite for the following reasons:
Lines 5-7, recite “wherein the geometric information about the target region includes a coordinate position and an orientation angle configured for obtaining an assigned view of the target region”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the claim element is establishing that the target region is associated with the position and the orientation or if the assigned view is associated to the position and orientation.

Line 14, recite “an imaging probe”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the imaging probe is of the first or second modality or is an entirely separate imaging probe that is not associated to the first two modalities.
For purposes of examination, the Office is considering the imaging probe to be one of the first or second modalities.

Claim 25 is indefinite for the following reasons:
Line 2, recites “a later stored image”. This claim element is indefinite. It would be unclear what this image is stored later from. That is, it is unclear at what time point the image is stored as the claim does not establish what preceding event or action the time point is following.
For purposes of examination, the Office is considering the image to be stored after the previous image established in claim 25.
Lines 1-4, recite “differences between…imaging modality”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the later stored image or the previous images are include the fused image or the images of the two modalities in claim 20. That is, it is unclear if the later stored and previous images are separate from the images claimed in claim 20 or are part of those images. If the later stored image or previous image is part of the images in claim 20, it is further unclear what image they are referring to. Claim 20 establishes an image for the first modality, a second modality, and a fused image.
For purposes of examination, the Office is considering the current and previous images to be separate.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 12, 14-15, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mountney et al. ("Ultrasound and Fluoroscopic Images Fusion by Autonomous Ultrasound Probe Detection", October 2012) in view of Creighton, IV et al. (PGPUB No. US 2009/0062646) further in view of Wang (PGPUB No. US 2005/0228365).

Regarding claim 1, Mountney teaches an imaging system for imaging an anatomy of a subject, the imaging system comprising: 
an annotation processor configured to generate an annotation that includes geometric information about a target region of the anatomy in an image of a first imaging modality and/or an image of a second imaging modality, wherein the geometric information about the target region includes a coordinate position and an orientation angle configured for obtaining an assigned view of the target region (Abstract teaches that the imaging modalities used in the image fusion are fluoroscopy and transesophageal echocardiography (TEE). Paragraph 1 of the “Introduction” section teaches that the fluoroscopy is x-ray fluoroscopy. Paragraph 2 of the Fusion Framework section teaches that the TEE and fluoroscopic image are aligned based on the position and orientation coordinate information, which are each in three dimensions, of the TEE probe with respect to the fluoroscopic system. Fig. 1 teaches the detection of the probe position and orientation and the visualization of the fused TEE and fluoroscopic image with the coordinate origin. Fig. 4 shows the coordinate origin superimposed on the TEE probe and the imaging of the TEE probe in relation to the catheter and the visualized valve model. A processor is inherently present in computer systems to perform the computation tasks for image processing and data manipulation); 
a registration processor configured to fuse the image of the first imaging modality and the image of the second imaging modality to provide a fused image that includes the annotation (Fig. 1 teaches the detection of the probe position and orientation and the visualization of the fused TEE and fluoroscopic image with the coordinate origin. Fig. 4 shows the coordinate origin superimposed on the TEE probe and the imaging of the TEE probe in relation to the catheter and the visualized valve model. A processor is inherently present in computer systems to perform the computation tasks for image processing and data manipulation).
	However, Mountney is silent regarding a system, comprising:
a robot guidance processor configured to guide a robot to position and maintain an imaging probe at an the assigned view of the target region in the fused image based on the geometric information included in the annotation in the fused image, and 
a measured position of the robot.
	In an analogous imaging field of endeavor, regarding x-ray and ultrasound fusion for cardiac imaging, Creighton, IV teaches a system, comprising:
a robot guidance processor configured to guide a robot to position and maintain an imaging probe at an the assigned view of the target region in the fused image based on the geometric information included in the annotation in the fused image (Paragraph 0080 teaches that the orientation and the position of the ultrasound catheter can be manipulated by robotic means. This navigation is done to ensure a view of the ultrasound catheter such that the medical device is always within its field of view. Paragraph 0074 teaches that the observation and identification to maintain the view is done with the x-ray imaging system that is able to localize the distal end of the medical device in relation to anatomical landmarks and with a frame or reference. Fig. 17 shows a fused image with a medical device in its field of view while present in the heart. Paragraph 0075 teaches that the ultrasound image plane can be fused with an x-ray image. Paragraph 0075 teaches that the location of the anatomical features or the tip of the medical device can be marked directly on the ultrasound image and the image can be fused with x-ray images. Paragraph 0067 teaches that the operating region for the catheter to be placed in is the heart. A processor is inherently present in computer systems to perform the computation tasks for image processing and data manipulation).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mountney with Creighton, IV’s teaching of robot guidance to maintain an assigned view. This modified system would provide the user with the ability to navigate with respect to marked anatomical points or medical devices (Paragraph 0078 of Creighton, IV). Furthermore, the ultrasound image is placed in anatomical context and provides extra detail (Paragraph 0079 of Creighton, IV).
However, Creighton, IV is silent regarding a system, comprising:
a robot guidance processor configured to guide a robot based on a measured position of the robot.
In an analogous imaging field of endeavor, regarding cardiac ultrasound imaging, Wang teaches a system, comprising:
a robot guidance processor configured to guide a robot based on a measured position of the robot (Abstract teaches a robotically controlled endoscope can be used in cardiac procedures. Paragraph 0100 teaches that the position values are obtained with the position sensors located on the robotic arm. Paragraphs 0100 and 0104 teach that the instrumental position and orientation is determined by the position sensors of the robot. Paragraph 0063 teaches that the robot’s arm is able to hold and position the endoscope. A processor is inherently present in computer systems to perform the computation tasks for image processing and data manipulation).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Mountney and Creighton, IV with Wang’s teaching of robot guidance based on robot position. It would be obvious to one with ordinary skill in the art that the positional tracking of the robot could be incorporated into the coordinate systems of Mountney and Creighton, IV. Such a position tracking would precision control in an imaging environment that uses two imaging modalities. This modified apparatus would provide the user with the ability to perform minimally invasive surgical procedures (Paragraph 0014 of Wang). Furthermore, the modification would allow for additional degrees of freedom for more dexterous and precise control (Paragraph 0011 of Wang).

Regarding claim 2, modified Mountney teaches the system in claim 1, as discussed above.
	Mountney further teaches a system, wherein the first imaging modality comprises an x-ray system and the second imaging modality comprises an ultrasound system (Abstract teaches that the imaging modalities used in the image fusion are fluoroscopy and transesophageal echocardiography (TEE). Paragraph 1 of the “Introduction” section teaches that the fluoroscopy is x-ray fluoroscopy).

Regarding claim 3, modified Mountney teaches the system in claim 2, as discussed above.
	Mountney further teaches a system, wherein the ultrasound system comprises a transesophageal echocardiography system (Abstract teaches that the imaging modalities used in the image fusion are fluoroscopy and transesophageal echocardiography (TEE). Paragraph 1 of the “Introduction” section teaches that the fluoroscopy is x-ray fluoroscopy).

Regarding claim 5, modified Mountney teaches the system in claim 1, as discussed above.
Fig. 4 shows a visualized mitral valve model is shown in relation to a catheter and the TEE probe in the fluoroscopic images. This model is with respect to the anatomy).

Regarding claim 6, modified Mountney teaches the system in claim 5, as discussed above.
	Mountney further teaches a system, wherein the annotation further includes features of an interventional device in the image of the first imaging modality and/or the image of the second imaging modality (Fig. 4 shows the fluoroscopic images of the TEE probe with the coordinate vectors that are showing the detected pose in the anatomy. This pose indicates the position and orientation relative to the anatomy. Furthermore, a visualized mitral valve model is shown in relation to a catheter in the fluoroscopic images).

Regarding claim 7, modified Mountney teaches the system in claim 5, as discussed above.
	Mountney further teaches a system, wherein the annotation includes geometric shape, a contour, a measurement, a marked position, or any combination thereof (Fig. 4 shows the fluoroscopic images of the TEE probe with the coordinate vectors that are showing the detected pose in the anatomy. This pose indicates the position and orientation relative to the anatomy. Furthermore, a visualized mitral valve model is shown in relation to a catheter in the fluoroscopic images).

Regarding claim 12, Mountney teaches an imaging system, comprising: 
a first imaging modality comprising an x-ray system and a second imaging modality comprising an ultrasound system that includes a transesophageal echocardiography probe (Abstract teaches that the imaging modalities used in the image fusion are fluoroscopy and transesophageal echocardiography (TEE). Paragraph 1 of the “Introduction” section teaches that the fluoroscopy is x-ray fluoroscopy);
a processor and a non-transitory memory storing instructions that, when executed by the processor, cause the processor to: generate an annotation that includes geometric information about a target region of an anatomy in an image of the first imaging modality and/or an image of the second imaging modality, wherein the geometric information about the target region includes a coordinate position and an orientation angle configured for obtaining an assigned view of the target region (Paragraph 2 of the Fusion Framework section teaches that the TEE and fluoroscopic image are aligned based on the position and orientation coordinate information, which are each in three dimensions, of the TEE probe with respect to the fluoroscopic system. Fig. 1 teaches the detection of the probe position and orientation and the visualization of the fused TEE and fluoroscopic image with the coordinate origin. Fig. 4 shows the coordinate origin superimposed on the TEE probe and the imaging of the TEE probe in relation to the catheter and the visualized valve model. A processor and memory is inherently present in computer systems to perform the computation tasks for image processing and data manipulation);
fuse the image of the first imaging modality and the image of the second imaging modality to provide a fused image that includes the annotation (Fig. 1 teaches the detection of the probe position and orientation and the visualization of the fused TEE and fluoroscopic image with the coordinate origin. Fig. 4 shows the coordinate origin superimposed on the TEE probe and the imaging of the TEE probe in relation to the catheter and the visualized valve model. A processor is inherently present in computer systems to perform the computation tasks for image processing and data manipulation).
	However, Mountney is silent regarding a system, comprising guide a robot to position and maintain the transesophageal echocardiography probe to at the assigned view of the target region in the fused image based on the geometric information included in the annotation in the fused image and a measured position of the robot.
Paragraph 0080 teaches that the orientation and the position of the ultrasound catheter can be manipulated by robotic means. This navigation is done to ensure a view of the ultrasound catheter such that the medical device is always within its field of view. Paragraph 0074 teaches that the observation and identification to maintain the view is done with the x-ray imaging system that is able to localize the distal end of the medical device in relation to anatomical landmarks and with a frame or reference. Fig. 17 shows a fused image with a medical device in its field of view while present in the heart. Paragraph 0075 teaches that the ultrasound image plane can be fused with an x-ray image. Paragraph 0075 teaches that the location of the anatomical features or the tip of the medical device can be marked directly on the ultrasound image and the image can be fused with x-ray images. Paragraph 0067 teaches that the operating region for the catheter to be placed in is the heart. A processor is inherently present in computer systems to perform the computation tasks for image processing and data manipulation).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mountney with Creighton, IV’s teaching of robot guidance to maintain an assigned view. This modified system would provide the user with the ability to navigate with respect to marked anatomical points or medical devices (Paragraph 0078 of Creighton, IV). Furthermore, the ultrasound image is placed in anatomical context and provides extra detail (Paragraph 0079 of Creighton, IV).
However, Creighton, IV is silent regarding a system, comprising guide a robot to position based a measured position of the robot.
	In an analogous imaging field of endeavor, regarding cardiac ultrasound imaging, Wang teaches system, comprising guide a robot to position based a measured position of the robot (Abstract teaches a robotically controlled endoscope can be used in cardiac procedures. Paragraph 0100 teaches that the position values are obtained with the position sensors located on the robotic arm. Paragraphs 0100 and 0104 teach that the instrumental position and orientation is determined by the position sensors of the robot. Paragraph 0063 teaches that the robot’s arm is able to hold and position the endoscope. A processor is inherently present in computer systems to perform the computation tasks for image processing and data manipulation).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Mountney and Creighton, IV with Wang’s teaching of robot guidance based on robot position. It would be obvious to one with ordinary skill in the art that the positional tracking of the robot could be incorporated into the coordinate systems of Mountney and Creighton, IV. Such a position tracking would precision control in an imaging environment that uses two imaging modalities. This modified apparatus would provide the user with the ability to perform minimally invasive surgical procedures (Paragraph 0014 of Wang). Furthermore, the modification would allow for additional degrees of freedom for more dexterous and precise control (Paragraph 0011 of Wang).

Regarding claim 14, modified Mountney teaches the system in claim 12, as discussed above.
	Mountney further teaches a system, wherein the non-transitory memory further includes instructions that, when executed by the processor, cause the processor to: generate the annotation, to be associated with a physical feature of the target region of the anatomy in the image of the first imaging modality and/or the image of the second imaging modality (Fig. 4 shows a visualized mitral valve model is shown in relation to a catheter and the TEE probe in the fluoroscopic images. This model is with respect to the anatomy).

Regarding claim 15, modified Mountney teaches the system in claim 12, as discussed above.
Fig. 4 shows the fluoroscopic images of the TEE probe with the coordinate vectors that are showing the detected pose in the anatomy. This pose indicates the position and orientation relative to the anatomy. Furthermore, a visualized mitral valve model is shown in relation to a catheter in the fluoroscopic images).

Regarding claim 20, Mountney teaches a method for maintaining an imaging perspective, the method comprising: 
generating an annotation that includes geometric information about a target region of an anatomy in an image of a first imaging modality and/or an image of a second imaging modality, wherein the geometric information about the target region includes a coordinate and an orientation angle configured for obtaining an assigned view of the target region (Abstract teaches that the imaging modalities used in the image fusion are fluoroscopy and transesophageal echocardiography (TEE). Paragraph 1 of the “Introduction” section teaches that the fluoroscopy is x-ray fluoroscopy. Paragraph 2 of the Fusion Framework section teaches that the TEE and fluoroscopic image are aligned based on the position and orientation coordinate information, which are each in three dimensions, of the TEE probe with respect to the fluoroscopic system. Fig. 1 teaches the detection of the probe position and orientation and the visualization of the fused TEE and fluoroscopic image with the coordinate origin. Fig. 4 shows the coordinate origin superimposed on the TEE probe and the imaging of the TEE probe in relation to the catheter and the visualized valve model. A processor is inherently present in computer systems to perform the computation tasks for image processing and data manipulation);
fusing the images image of the first imaging modality and the image of the second imaging modality to provide a fused image that includes the annotation (Fig. 1 teaches the detection of the probe position and orientation and the visualization of the fused TEE and fluoroscopic image with the coordinate origin. Fig. 4 shows the coordinate origin superimposed on the TEE probe and the imaging of the TEE probe in relation to the catheter and the visualized valve model. A processor is inherently present in computer systems to perform the computation tasks for image processing and data manipulation).
However, Mountney is silent regarding a method, guiding a robot to position and maintain an imaging probe at the assigned view of the target region based on the geometric information included in the annotation in the fused image and a measured position of the robot.  
	In an analogous imaging field of endeavor, regarding x-ray and ultrasound fusion for cardiac imaging, Creighton, IV teaches a method, guiding a robot to position and maintain an imaging probe at the assigned view of the target region based on the geometric information included in the annotation in the fused image (Paragraph 0080 teaches that the orientation and the position of the ultrasound catheter can be manipulated by robotic means. This navigation is done to ensure a view of the ultrasound catheter such that the medical device is always within its field of view. Paragraph 0074 teaches that the observation and identification to maintain the view is done with the x-ray imaging system that is able to localize the distal end of the medical device in relation to anatomical landmarks and with a frame or reference. Fig. 17 shows a fused image with a medical device in its field of view while present in the heart. Paragraph 0075 teaches that the ultrasound image plane can be fused with an x-ray image. Paragraph 0075 teaches that the location of the anatomical features or the tip of the medical device can be marked directly on the ultrasound image and the image can be fused with -ray images. Paragraph 0067 teaches that the operating region for the catheter to be placed in is the heart. A processor is inherently present in computer systems to perform the computation tasks for image processing and data manipulation).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mountney with Creighton, IV’s teaching of robot guidance to maintain an assigned view. This modified method would provide the user with the ability to navigate with respect to marked anatomical points or medical devices (Paragraph 0078 of Creighton, IV). Furthermore, 
However, Creighton, IV is silent regarding a method, guiding a robot to position and maintain an imaging probe based on a measured position of the robot.  
In an analogous imaging field of endeavor, regarding cardiac ultrasound imaging, Wang teaches a method, guiding a robot to position and maintain an imaging probe based on a measured position of the robot (Abstract teaches a robotically controlled endoscope can be used in cardiac procedures. Paragraph 0100 teaches that the position values are obtained with the position sensors located on the robotic arm. Paragraphs 0100 and 0104 teach that the instrumental position and orientation is determined by the position sensors of the robot. Paragraph 0063 teaches that the robot’s arm is able to hold and position the endoscope. A processor is inherently present in computer systems to perform the computation tasks for image processing and data manipulation).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Mountney and Creighton, IV with Wang’s teaching of robot guidance based on robot position. It would be obvious to one with ordinary skill in the art that the positional tracking of the robot could be incorporated into the coordinate systems of Mountney and Creighton, IV. Such a position tracking would precision control in an imaging environment that uses two imaging modalities. This modified method would provide the user with the ability to perform minimally invasive surgical procedures (Paragraph 0014 of Wang). Furthermore, the modification would allow for additional degrees of freedom for more dexterous and precise control (Paragraph 0011 of Wang).

Regarding claim 21, modified Mountney teaches the method in claim 20, as discussed above.
	Mountney further teaches a method, wherein the first imaging modality comprises an x-ray system and the second imaging modality comprises an ultrasound system (Abstract teaches that the imaging modalities used in the image fusion are fluoroscopy and transesophageal echocardiography (TEE). Paragraph 1 of the “Introduction” section teaches that the fluoroscopy is x-ray fluoroscopy).

Regarding claim 22, modified Mountney teaches the method in claim 20, as discussed above.
	Mountney further teaches a method, wherein generating the annotation includes adding the annotation automatically to be associated with a physical feature of the target region of the anatomy in the image of the first imaging modality and/or the image of the second imaging modality (Fig. 4 shows a visualized mitral valve model is shown in relation to a catheter and the TEE probe in the fluoroscopic images. This model is with respect to the anatomy).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mountney et al. ("Ultrasound and Fluoroscopic Images Fusion by Autonomous Ultrasound Probe Detection", October 2012) in view of Creighton, IV et al. (PGPUB No. US 2009/0062646) further in view of Wang (PGPUB No. US 2005/0228365) further in view of Rajan et al. (US Patent No. 5,906,578).

Regarding claim 4, modified Mountney teaches the system in claim 3, as discussed above.
	However, the combination of Mountney, Creighton, IV, and Wang is silent regarding a system, wherein the assigned view includes an "en face" view, a mid-esophageal four-chamber view, a long-axis view, a transgastric view, and/or a tri-leaflet aortic valve view.
	In an analogous imaging field of endeavor, regarding transesophageal echocardiographic imaging, Rajan teaches a system, wherein the assigned view includes an "en face" view, a mid-esophageal four-chamber view, a long-axis view, a transgastric view, and/or a tri-leaflet aortic valve view (Col. 2, lines 30-33, teaches that the image in Fig. 7 is an image of the aortic valve and that the image in Fig. 8a is a long axis image of the 4 chambers of the heart).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Mountney, Creighton, IV, and Wang with Rajan’s .

 Claim 8, 11, 16, 19, and 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mountney et al. ("Ultrasound and Fluoroscopic Images Fusion by Autonomous Ultrasound Probe Detection", October 2012) in view of Creighton, IV et al. (PGPUB No. US 2009/0062646) further in view of Wang (PGPUB No. US 2005/0228365) further in view of Itkowitz et al. (PGPUB No. US 2010/0318099).

Regarding claim 8, modified Mountney teaches the system in claim 2, as discussed above.
	However, the combination of Mountney, Creighton, IV, and Wang is silent regarding a system, wherein the robot guidance processor tracks a movement of the annotation, wherein the movement of the annotation correlates with a movement of the target region of the anatomy.
	In an analogous imaging field of endeavor, regarding robotic medical diagnosis and treatment of the heart, Itkowitz teaches a system, wherein the robot guidance processor tracks a movement of the annotation, wherein the movement of the annotation correlates with a movement of the target region of the anatomy (Paragraph 0075 teaches that the marker and measurements are displayed on an image via superimposition. Paragraph 0080 teaches that the measurements of a beating heart are obtained over time with the measurements following the movement cycle. Paragraph 0041 teaches that the robotic system is able to manipulate an endoscope and paragraph 0080 teaches that this can function and acquisition measurements in moving tissues such as the heart).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Mountney, Creighton, IV, and Wang with Itkowitz’s teaching of annotations following tissue movement. This modified system would provide the user with improved robotic and measurement systems that are able to designate discrete 3F point locations, contours, and structural information (Paragraph 0004 of Itkowitz). Furthermore, such 

Regarding claim 11, modified Mountney teaches the system in claim 1, as discussed above.
	However, the combination of Mountney, Creighton, IV, and Wang is silent regarding system, further comprising an interface for a user to manually guide the robot using sensory feedback and the annotation as a reference.
	In an analogous imaging field of endeavor, regarding robotic medical diagnosis and treatment of the heart, Itkowitz teaches a system, further comprising an interface for a user to manually guide the robot using sensory feedback and the annotation as a reference (Paragraph 0075 teaches that the marker and measurements are displayed on an image via superimposition. Paragraph 0080 teaches that the measurements of a beating heart are obtained over time with the measurements following the movement cycle. Paragraph 0048 teaches that the manipulators can be used in a manual configuration. Paragraph 0050 teaches the interface and display are used in measurement mode selection).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Mountney, Creighton, IV, and Wang with Itkowitz’s teaching of robot guidance based on sensory feedback and annotation information. This modified system would provide the user with improved robotic and measurement systems that are able to designate discrete 3F point locations, contours, and structural information (Paragraph 0004 of Itkowitz). Furthermore, such modifications with measurement and designation information, the robotic system has increased accuracy (Paragraph 0010 of Itkowitz).

Regarding claim 16, modified Mountney teaches the system in claim 12, as discussed above.
	However, the combination of Mountney, Creighton, IV, and Wang is silent regarding system, wherein the non-transitory memory further includes instructions that, when executed by the processor, 
In an analogous imaging field of endeavor, regarding robotic medical diagnosis and treatment of the heart, Itkowitz teaches a system, wherein the non-transitory memory further includes instructions that, when executed by the processor, cause the processor to: track a movement of the annotation to adjust a position of the transesophageal echocardiography probe, wherein the movement of the annotation correlates with a movement of the target region of the anatomy (Paragraph 0075 teaches that the marker and measurements are displayed on an image via superimposition. Paragraph 0080 teaches that the measurements of a beating heart are obtained over time with the measurements following the movement cycle. Paragraph 0041 teaches that the robotic system is able to manipulate an endoscope and paragraph 0080 teaches that this can function and acquisition measurements in moving tissues such as the heart).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Mountney, Creighton, IV, and Wang with Itkowitz’s teaching of annotations following tissue movement. This modified system would provide the user with improved robotic and measurement systems that are able to designate discrete 3F point locations, contours, and structural information (Paragraph 0004 of Itkowitz). Furthermore, such modifications with measurement and designation information, the robotic system has increased accuracy (Paragraph 0010 of Itkowitz).

Regarding claim 19, modified Mountney teaches the system in claim 12, as discussed above.
	However, the combination of Mountney, Creighton, IV, and Wang is silent regarding a system, further comprising an interface for a user to manually guide the robot using sensory feedback and the annotation as a reference.  
Paragraph 0075 teaches that the marker and measurements are displayed on an image via superimposition. Paragraph 0080 teaches that the measurements of a beating heart are obtained over time with the measurements following the movement cycle. Paragraph 0048 teaches that the manipulators can be used in a manual configuration. Paragraph 0050 teaches the interface and display are used in measurement mode selection).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Mountney, Creighton, IV, and Wang with Itkowitz’s teaching of robot guidance based on sensory feedback and annotation information.  This modified system would provide the user with improved robotic and measurement systems that are able to designate discrete 3F point locations, contours, and structural information (Paragraph 0004 of Itkowitz). Furthermore, such modifications with measurement and designation information, the robotic system has increased accuracy (Paragraph 0010 of Itkowitz).

Regarding claim 23, modified Mountney teaches the method in claim 20, as discussed above.
	However, the combination of Mountney, Creighton, IV, and Wang is silent regarding a method, further comprising calculating guidance of the robot including  tracking movement of the annotation in a stored sequence of images to determine position of the robot, wherein the movement of the annotation correlates with a movement of the target region of the anatomy.
	In an analogous imaging field of endeavor, regarding robotic medical diagnosis and treatment of the heart, Itkowitz teaches a method, further comprising calculating guidance of the robot including  tracking movement of the annotation in a stored sequence of images to determine position of the robot, wherein the movement of the annotation correlates with a movement of the target region of the anatomy (Paragraph 0075 teaches that the marker and measurements are displayed on an image via superimposition. Paragraph 0080 teaches that the measurements of a beating heart are obtained over time with the measurements following the movement cycle. Paragraph 0041 teaches that the robotic system is able to manipulate an endoscope and paragraph 0080 teaches that this can function and acquisition measurements in moving tissues such as the heart).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Mountney, Creighton, IV, and Wang with Itkowitz’s teaching of annotations following tissue movement. This modified method would provide the user with improved robotic and measurement systems that are able to designate discrete 3F point locations, contours, and structural information (Paragraph 0004 of Itkowitz). Furthermore, such modifications with measurement and designation information, the robotic system has increased accuracy (Paragraph 0010 of Itkowitz).

Claims 9, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mountney et al. ("Ultrasound and Fluoroscopic Images Fusion by Autonomous Ultrasound Probe Detection", October 2012) in view of Creighton, IV et al. (PGPUB No. US 2009/0062646) further in view of Wang (PGPUB No. US 2005/0228365) further in view of Shaham et al. (PGPUB No. US 2015/0110373).

Regarding claim 9, modified Mountney teaches the system in claim 1, as discussed above.
	However, the combination of Mountney, Creighton, IV, and Wang is silent regarding a system, further comprising an interface for a user to manually generate the annotation in the image of the first imaging modality and/or the image of the second imaging modality.
	In an analogous imaging field of endeavor, regarding multi-modal image registration, Shaham teaches an system, further comprising an interface for a user to manually generate the annotation in the image of the first imaging modality and/or the image of the second imaging modality (Paragraph 0080 teaches that the user is able to add a landmark onto the US image. Paragraph 0080 teaches that the landmarks can be manually marked by the operator with a mouse).


Regarding claim 17, modified Mountney teaches the system in claim 12, as discussed above.
	Mountney further teaches an system, further comprising:
a display device having a screen to display the fused image of the first imaging modality and the second imaging modality such that the fused image maintains the assigned view (Fig. 1 teaches a visualization step with the fused image. Fusion Framework section teaches the images of two modalities are fused together).
However, the combination of Mountney, Creighton, IV, and Wang is silent regarding a system, an interface for manually adding the annotation using the display device.
In an analogous imaging field of endeavor, regarding multi-modal image registration, Shaham teaches a system, an interface for manually adding the annotation using the display device (Paragraph 0080 teaches that the user is able to add a landmark onto the US image. Paragraph 0080 teaches that the landmarks can be manually marked by the operator with a mouse).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Mountney, Creighton, IV, and Wang with Shaham’s teaching of an interface for manual annotation on an image modality. This modified system would provide the user with a manner of improving image registration accuracy (Paragraph 0007 of Shaham). Furthermore, this allows for model-less segmentation and registration (Abstract of Shaham).

Regarding claim 24, modified Mountney teaches the method in claim 20, as discussed above.

	In an analogous imaging field of endeavor, regarding multi-modal image registration, Shaham teaches a method, wherein the annotation is added manually to the image of the first imaging modality and/or the image of a second imaging modality via an interface (Paragraph 0080 teaches that the user is able to add a landmark onto the US image. Paragraph 0080 teaches that the landmarks can be manually marked by the operator with a mouse).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Mountney, Creighton, IV, and Wang with Shaham’s teaching of an interface for manual annotation on an image modality. This modified method would provide the user with a manner of improving image registration accuracy (Paragraph 0007 of Shaham). Furthermore, this allows for model-less segmentation and registration (Abstract of Shaham).

Claims 10, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mountney et al. ("Ultrasound and Fluoroscopic Images Fusion by Autonomous Ultrasound Probe Detection", October 2012) in view of Creighton, IV et al. (PGPUB No. US 2009/0062646) further in view of Wang (PGPUB No. US 2005/0228365) further in view of Ryu et al. (PGPUB No. US 2016/0019441).

Regarding claim 10, modified Mountney teaches the system in claim 1, as discussed above.
	However, the combination of Mountney, Creighton, IV, and Wang is silent regarding system, comprising a warning processor operable with the annotation processor to continuously monitor differences between an annotation in a current image of the first imaging modality and/or the second imaging modality and an annotation in a previous image of the first imaging modality and/or the second imaging modality.
Paragraph 0069 teaches that the difference or similarity between histograms of a current image with those of a previous image. Paragraph 0075 teaches that the histograms can be displayed in the feature information 52. Paragraph 0063 teaches the system works in real-time).	
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Mountney, Creighton, IV, and Wang with Ryu’s teaching of monitoring the differences between annotations in various ways. This modified system would provide the user with the ability to image parts of interest in an inexpensive manner and assist in fast diagnosis (Paragraph 0005 of Ryu).

Regarding claim 18, modified Mountney teaches the system in claim 12, as discussed above.
	However, the combination of Mountney, Creighton, IV, and Wang is silent regarding a system, wherein the non-transitory memory further includes instructions that, when executed by the processor, cause the processor to: monitor differences between an annotation in an the assigned view and an annotation in a previous view of the target region of the anatomy.  
In an analogous imaging field of endeavor, regarding the design and operation of multi-modal systems, Ryu teaches a system, wherein the non-transitory memory further includes instructions that, when executed by the processor, cause the processor to: monitor differences between an annotation in an the assigned view and an annotation in a previous view of the target region of the anatomy (Paragraph 0069 teaches that the difference or similarity between histograms of a current image with those of a previous image. Paragraph 0075 teaches that the histograms can be displayed in the feature information 52. Paragraph 0063 teaches the system works in real-time).


Regarding claim 25, modified Mountney teaches the method in claim 20, as discussed above.
	However, the combination of Mountney, Creighton, IV, and Wang is silent regarding a method, further comprising monitoring differences between an annotation in a later stored image of the first imaging modality and/or the second imaging modality and an annotation in a previous image of the first imaging modality and/or the second imaging modality.
In an analogous imaging field of endeavor, regarding the design and operation of multi-modal systems, Ryu teaches a method, further comprising monitoring differences between an annotation in a later stored image of the first imaging modality and/or the second imaging modality and an annotation in a previous image of the first imaging modality and/or the second imaging modality (Paragraph 0069 teaches that the difference or similarity between histograms of a current image with those of a previous image. Paragraph 0075 teaches that the histograms can be displayed in the feature information 52. Paragraph 0063 teaches the system works in real-time).	
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Mountney, Creighton, IV, and Wang with Ryu’s teaching of monitoring the differences between annotations in various ways. This modified system would provide the user with the ability to image parts of interest in an inexpensive manner and assist in fast diagnosis (Paragraph 0005 of Ryu).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mountney et al. ("Ultrasound and Fluoroscopic Images Fusion by Autonomous Ultrasound Probe Detection", October .

Regarding claim 13, modified Mountney teaches the system in claim 10, as discussed above.
	However, the combination of Mountney, Creighton, IV, Wang, and Ryu is silent regarding a system, wherein the assigned view includes an "en face" view, a mid-esophageal four- chamber view, a long-axis view, a transgastric view, and/or a tri-leaflet aortic valve view.
	In an analogous imaging field of endeavor, regarding transesophageal echocardiographic imaging, Rajan teaches a system, wherein the assigned view includes an "en face" view, a mid-esophageal four- chamber view, a long-axis view, a transgastric view, and/or a tri-leaflet aortic valve view (Col. 2, lines 30-33, teaches that the image in Fig. 7 is an image of the aortic valve and that the image in Fig. 8a is a long axis image of the 4 chambers of the heart).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Mountney, Creighton, IV, Wang, and Ryu with Rajan’s teaching of imaging in a long axis view and an aortic valve image. This modified system would allow a user to automate and simplify the task of obtaining a desired internal view of the patient and maintain this view during position changes of the patient (Col. 1, lines 48-59 of Rajan).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Popovic et al. (PGPUB No. US 2012/0307027): Teaches the tracking the position of a robot that is used in medical imaging.
Tepper (PGPUB No. US 2004/0106869): Teaches the tracking the position of a robot that is used in medical imaging.
Marshall et al. (PGPUB No. US 2012/0256920): Teaches image fusion of data sets based on the position and orientation of landmarks.
Balzer et al. ("Initial clinical experience using the EchoNavigator-system during structural heart disease interventions", 26 September 2015, World Journal of Cardiology, Volume 7 Issue 9, pages 562-570): Teaches image fusion of TEE and x-ray images based on orientation and position information of a target.
Zamorano et al. ("A solution for structural heart disease interventions", April 2014, Philips): Teaches a system that is responsible for image fusion of multi-modal images in a TEE environment.
Ender et al. ("Value of Augmented Reality-Enhanced Transesophageal Echocardiography (TEE) for Determining Optimal Annuloplasty Ring Size During Mitral Valve Repair", 14 July 2018, The Society of Thoracic Surgeons, pages 1473-1478): Teaches annotation of fusion images.
Ionasec et al. ("Patient-Specific Modeling and Quantification of the Aortic and Mitral Valves From 4-D Cardiac CT and TEE", September 2010, IEEE Transactions on Medical Imaging, Volume 29 No. 9, pages 1636-1651): Teaches a system that is responsible for image fusion of multi-modal images in a TEE environment based on annotations with position and orientation information of regions of interest.
Morais ("Guidance of transseptal punctures for left heart interventions using personalized biomechanical models and volumetric ultrasound imaging", June 2015, Faculdade de Engenharia): Teaches a system that is responsible for image fusion of multi-modal images in a TEE environment.
Sundermann et al. ("Safety and feasibility of novel technology fusing echocardiography and fluoroscopy images during MitraClip interventions, 2014, pages 1210-1216): Teaches a system that is responsible for image fusion of multi-modal images in a TEE environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793